DETAILED ACTION
This communication is responsive to the amendment filed on 08/05/2021.
Claims 1, 10, and 14 are independent claims. Claims 1, 3, 7, 10, and 14 are amended. Claims 1-20 are pending in this application.
This Action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CN201610055298.5, filed on 01/27/2016.


Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 08/05/2021 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-20 are directed to an apparatus for logging data received from log source in a network having a protocol data unit layer for formatting the data received and associating between data of records from the different protocol data unit layers, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: 
“determining a target resource category to which a network resource to be processed belongs; and processing on the network resource to be processed according to the target news information” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s), e.g., “one or more computing devices”. That is nothing in the claim limitation/element precludes the step(s) for practically process being performed in the mind. For example, the “determining…”, and “processing…” steps in the context of this claim encompass to the user manually manipulates in using the form of mental processes (see MPEP 2106.04(a)(2)). If a claim limitations of determining a target resource category, obtaining target news information, and then performing service processing steps, under its broadest 
The remaining limitations do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea. Claim 1 further recites additional limitations, e.g., “obtaining target news information … by capturing new information meeting a preset requirement from a network platform according to a preset capturing period… comprising a degree of popularity being greater than a specified popularity threshold, and a time of occurrence being later than a specified time” and “one or more computing devices”, which do not integrate the claim into a practical application because one or more computing devices having at least a processor/memory in the claims are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component to perform the data service processing as the above indication. Next, the additional step of “obtaining target news information …by capturing new information meeting a preset requirement from a network platform according to a preset capturing period… comprising a degree of popularity being greater than a specified popularity threshold, and a time of occurrence being later than a specified time” is the generic computing function(s) being used to match the target resource category that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. These limitations are mere data gathering and are insignificant extra solution activities.
obtaining target news information … by capturing new information meeting a preset requirement from a network platform according to a preset capturing period… comprising a degree of popularity being greater than a specified popularity threshold, and a time of occurrence being later than a specified time” and “one or more computing device” having at least a processor/memory in processing on the network resource according to the target news information which does not amount to significantly more than mere instructions/ functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field, because this is receiving or transmitting data over network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding claim 10, the claim recites language of: 
“… a capturing module stored in the memory and executable by the one or more processors to capture news information meeting a preset requirement from a network platform according to a preset capturing period;41 a calculation module stored in the memory and executable by the one or more processors to calculate a respective degree of similarity between the news information and each resource category in a resource category library; a determination module stored in the memory and executable determine a resource category having a degree of similarity with the news information that meets a first preset similarity condition; and an establishing module stored in the memory and executable by the one or more processors to establish a matching relationship between the news information and the determined resource category.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s), e.g., “a processor” and/or “a memory”. That is nothing in the claim limitation/element precludes the step(s) for practically process being performed in the mind. For example, the above “capture…”, “calculate…”, “determine…”, and “establishing…” steps in the context of this claim encompass to the user manually manipulates in using the form of mental processes (see MPEP 2106.04(a)(2)). If a claim limitations, as above indicated, under its broadest reasonable interpretation, cover performance entirely in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Furthermore, claim 10 recites limitation of “…calculate a respective degree of similarity…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships and/or calculations performed in the recitation of generic computer’s component(s), e.g., “a processor” and/or “a memory”. That is nothing in the claim limitation/element precludes the step(s) for practically process being performed in the mathematical 
Claim 10 further recites additional element(s), e.g., “one or more processors”, “a memory”, “a capturing module”, “a calculation module”, “a determination module”, and “an establishing module” as the computing hardware and software for implementing the above indicated “capture…”, “calculate….”, “determine…”, “establish…” steps, which do not integrate the claim into a practical application because the processors, memory, and the modules in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functionality, see Mayo, 566 U.S. AT 84) such that it amounts no more than mere instructions to apply the exception using a generic computer component to perform format conversion as the above indication.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the processors, and memory for performing the above indicted steps which are amount to insignificant more than mere instructions/functions, e.g., modules as software, to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 
Independent claim 14 recites similar limitations recited, as portion, in claims 1 and 10; and therefore, is same analysis, respectively.

Claims 2-9, 11-13, 15-20 depend on independent claims 1, 10, and 14, and include all the limitations of claims 1, 10, and 14. Therefore, claims 2-9, 11-13, 15-20 recite the same abstract idea of format conversion as being performed in the human mind, and the analysis must therefore proceed to Step 2A, Prong 2.
Claim 2 recites the additional element of “… querying pre-established matching relationships between resource categories and news information based on the target resource category to obtain the target news information”, which is the generic computing function(s) being used to establishing the matching relationships between categories and news information that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea.  
Furthermore, the additional element, e.g., “querying pre-established matching relationships…” represents as the functional instructions that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea The additional limitation “querying…” represents an insignificant extra solution activity that that does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as data transmitting Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 recites the additional elements of “calculating a respective degree of similarity …; determining a resource category having a degree of similarity …; and establishing a matching relationship …”, which is not integrated into a practical application and does not amount to significantly more than abstract idea falls in the “mental processes” (see MPEP 2016.04). Furthermore, the additional element, e.g., “calculating a respective degree of similarity between the news information and each resource category in a resource category library …”, which is also directed to abstract idea falls in the “mathematical concepts” including mathematical relationships and calculations.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

performing word segmentation …; and calculating the respective degree of similarity…”, which is not integrated into a practical application and does not amount to significantly more than abstract idea falls in the “mental processes” and “mathematical concepts”, e.g., mathematical relationships/ calculations  (see MPEP 2016.04).  
The claim also includes additional element “obtaining a keyword …”39 which is sufficient to amount to significantly more than the judicial exception.  The additional element “obtaining…” represents an insignificant extra solution activity that that does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as data processing and transmitting over a network, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5 recites additional elements of “combining and de-duplicating the at least one of the body keywords, the title keywords, and the comment keywords…”, 
The claim includes additional element “performing keyword extraction …” which is sufficient to amount to significantly more than the judicial exception.  The additional element “performing…” represents an insignificant extra solution activity that that does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as data processing, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. 
  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites additional limitation “calculating the respective degree of similarity…”, which is directed to abstract idea falls in the “mathematical concepts” including mathematical relationships and calculations.  
The additional limitation “obtaining a word vector of the keyword of …” which is not integrated into a practical application. This additional limitation represents as the functional instructions that are well-understood, routine, conventional activity to a skill Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7 recites additional elements of “calculating a degree of similarity between each piece of news information in a news corpus and the target resource category” which is not integrated into a practical application and does not amount to significantly more than abstract idea falls in “mathematical concepts” and “mental processes” (see MPEP 2106.04).  
The addition limitation “obtaining a piece of news information having a degree of similarity with the target resource category satisfying a second preset similarity condition to serve as the target news information,40” which is not integrated into a practical application. This additional limitation represents as the functional instructions that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as data processing/transmitting, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using at least generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 recites additional elements of “performing word segmentation …; and …, and calculating a degree of similarity …”, which is not integrated into a practical application and does not amount to significantly more than abstract idea falls in the “mental processes” and  “mathematical concepts” (see MPEP 2106.04).  
The addition limitation “obtaining a keyword…,40” which represents an insignificant extra solution activity that that does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as receiving or transmitting data over a network, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 9 recites additional limitation of “calculating the degree of similarity …,” which is not integrated into a practical application and does not amount to significantly more than abstract idea falls in the “mental processes” and “mathematical concepts” (see MPEP 2106.04).  
The addition limitation “obtaining a word vector of the keyword…”, which represents an insignificant extra solution activity that that does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as data processing/transmitting, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 19 recites additional element of “the target resource category comprises a product category, and the network resources comprises one or more products under the product category,” which is not integrated into a practical application.  The claim language provides only the product category is defined of the target resource a product category” having one or more products of the network resources that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as data processing/transmitting, Symantec, 838 F.3d at 1321, 120 USPQ2d at 136, Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 20 recites additional element of “the preset requirement comprises at least one of a degree of popularity being greater than a specified popularity threshold, or a time of occurrence being later than a specified time,” which is not integrated into a practical application and .  The claim language provides only the definition of the “preset requirement” having the degree of popularity being greater than threshold as known filtering/throttling techniques that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as receiving or transmitting data over a network, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when 

Regarding claims 11-13 and 15-18, the claims are essentially the same or at least similar recitation as claims 2-9 except that they set forth the claimed invention as the apparatus and computer readable media rather than the method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al., US Pub. No. 20150134667 (hereinafter as “Hou”) in view of VALLIANI et al., US Pub. No. 20100332497 (hereinafter as “Valliani”), and further in view of Yoshioka, US Yoshioka”), and West et al., US Pub. No. 20110239253 (hereinafter as “West”).
Regarding claim 1, Hou teaches: a method implemented by one or more computing devices (fig. 4 as shown the one or more computing devices for implementing the method), the method comprising: 
determining a target resource category (fig. 1 element 104 “Determining a number of candidate categories …”, and element 106; and pars. [0007, 11, and 75-76], wherein the “candidate categories” to which the processor/memory resource(s) to be processed is interpreted as the target resource category, technically); and 
obtaining target news information that matches the target resource category (fig. 1 element 106 as shown the obtaining the articles=news information relate=match the candidate=target category, figs. 2-3; and par. [0076] “…select a first number of articles, each with a desired relatedness to the number of candidate categories”).  ***Examiner’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, pars. [0031-36].
	However, Hou does not explicitly teach: “a network resource”, “capturing news information meeting a preset requirement from a network platform according to a preset capturing period, the preset requirement comprising: a degree of popularity being greater than a specified popularity threshold, and a time of occurrence being later than a specified time;” and “processing the network resource to be processed according to the target news information.”
	In the same field of endeavor (i.e., data processing), Valliani teaches:
a network resource” (fig. 2 as shown the each of categories, e.g., “POLITCS”, “U.S.”, “WORLD”, etc., with the network resources, “MSNBC”, “NEWSDAY”, etc., as known the URL/URI resources via Intranet/Internet networks, and pars. [0019] the “communication network” presents as network resource, and [0025] wherein the search website(s) via communication network(s) is/are interpreted as the network resource as known by a skilled artisan, see further in fig. 3 wherein the “NWITIMES.COM” presents as the “network resource”), “capturing news information meeting a preset requirement from a network platform according to a preset capturing period,” (see fig. 2 wherein the element 212 is interpreted as the “preset requirement’ as broadest reasons interpretation (see MPEP 2111), and the “15 MIN AGO”, “20 MIN AGO”...., are
interpreted as the “preset capturing period” as known by a skilled artisan. ***Examiner’s note: the amended limitation was previously recited in the dependent claim 3) and “processing the network resource to be processed according to the target news information” (pars. [0025-26, and 32] the processing “search website” is interpreted as the “network resource”, further the search engine crawling the URL/URI is well known as processing the network resource(s), according to the determining/acquiring/obtaining the articles/news information matches the selected=target category, pars. [0027 and 41]).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Valliani would have provided Hou with the above indicated limitation for the benefit of searching the par. [0014]).
Hou and Valliani do not explicitly teach: “the preset requirement comprising: a degree of popularity being greater than a specified popularity threshold, and a time of occurrence being later than a specified time.”
	In the same field of endeavor (i.e., data processing), Yoshioka teaches: 
the preset requirement (par. [0170] “a predetermined time” and “a predetermined time period” are interpreted as the preset requirement; par. [0215] wherein “a threshold” is also interpreted as the preset requirement as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation) comprises: a degree of popularity being greater than a specified popularity threshold” (Yoshioka teaches the news information during broadcasting pertaining to posed information, e.g., “…(i) posted information itself, (ii) posting result information that indicates a result of posting about information posted during a time period of the broadcast of the relevant content, and (iii) analyzed result information that indicates a posting status for the information posted during the time period of the broadcast of the content.” which presents the capturing news information according the preset time period, see par. [0070] and [0141-142] “obtain information”=capturing information according to a posting date and time; and further pars. [0053] “…multimedia content data (e.g., video, static images, music, and news)…”, [0211], and [0214-215] “…a threshold for the degree of activity may be employed so as to determine the degree of popularity.  If the degree of activity is greater than or equal to the threshold, it is determined that the degree of popularity is high and display of the currently watched program is maintained…” wherein the “degree of activity” is interpreted as the degree of popularity as known by a skilled artisan).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Yoshioka would have provided Hou, and Valliani with the above amended limitation for obtaining the posted news information per degree of activity/popularity comparing to activity/popularity threshold (Yoshioka: pars. [0053, 141-142, 148 and 211-215]).

Hou, Valliani, and Yoshioka do not explicitly teach: “the preset requirement comprising: …a time of occurrence being later than a specified time.”
In the same field of endeavor (i.e., data/information processing), West teaches: 
the preset requirement (pars. [0007 and 47] “user defined or predetermined” and [0092] defined time period. The user defined or predetermined and defined time period are interpreted as the preset requirement as broadest reasonable interpretation. See MPEP 2111) comprising: … a time of occurrence being later than a specified time. (West teaches the capturing TV content according period scheduling, see pars. [0038 and 45], and the item(s) is/are TV program(s)/channel(s) relate(s) to sports, news, see pars. [0052-53, 85 and 89] according to times/schedules/recently views=obtain, broadcast/upload/posts see in par. [0035]; and further in pars. [0118], e.g., “news feeds”, “breaking news” and “news headlines” present news information, and [0119] “a time of their occurrence” and “a time other than (generally later than originally scheduled time of the playing of the content item or items and the ancillary information…” where the scheduled time is interpreted as “a specified time”).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of West would have provided Hou, Valliani, and Yoshioka with the “a time of occurrence being later than a specified time” for reviewing or viewing the content item or items and ancillary information related to news information efficiently (West: pars. [0118-119]).

Regarding claim 2, Valliani teaches: 
wherein obtaining the target news information that matches the target resource category comprises querying pre-established matching relationships between resource categories and news information based on the target resource category to obtain the target news information (fig. 2 element 200 as shown that user enter query as presents the querying set prior matching relationship between the category “Political”, category “U.S.” and news information based on the selected news video tab with “Top Stories” instantly, to obtain the news information in each article(s)par. [0026], “…To match articles and videos, for example, metadata may be taken from the videos and matched with keywords from articles”, wherein the keywords from articles are technically interpreted as the target news information. See MPEP 2111 – Claim Interpretation).  ***Examiner’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, pars. [0048-49].

Claims 3-4, 7-8, 10-11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou, Valliani, Yoshioka, and West, and further in view of Vadon, US Pub. No. 20050222987 (hereinafter as “Vadon”).
Regarding claim 3, the claim is rejected by the same reasons set forth above to claim 1 and claim 2.  Furthermore, Valliani teaches: wherein establishing the matching relationships between resource categories and news information (fig. 2 element 200 as shown that user enter query as presents the querying set prior matching relationship between the category “Political”, category “U.S.” and news information based on the selected news video tab with “Top Stories” instantly, to obtain the news information in each article(s), par. [0026], “…To match articles and videos, for example, metadata may be taken from the videos and matched with keywords from articles”, wherein the keywords from articles are technically interpreted as the target news information, and the news information of category having/embedded the keywords as known by a skilled artisan) comprises: 
establishing a matching relationship between the news information and the resource category (again in par. [0026] such matching keywords=information of articles/news and each category as shown in fig. 2).  
However, Hou, Valliani, Yoshioka, and West do not explicitly teach: “calculating a respective degree of similarity between the news information and each resource category in a resource category library; determining a resource category having a degree of similarity with the news information that meets a first preset similarity condition.”
In the same field of endeavor (i.e., data processing), Vadon teaches: 
calculating a respective degree of similarity between the news information and each resource category in a resource category library; (see fig. 2 element 70, pars. [0029, 36, and 41] e.g., “a correlation score is calculated for each (popular string, item category” which presents a degree of similarity between the information and the category and [0083] “degree of similarity”; and further pars. [0034] e.g., “a category of news or journal articles”, [0026] e.g., “database… of the web site (…, digital library”.)=a resource category library)
determining a resource category having a degree of similarity with the news information that meets a first preset similarity condition (again pars. [0036, 41] as explained above, and par. [0070] e.g., “the correlation score” interpreted as degree of similarity, and “condition is satisfied:…. Threshold” interpreted as the “preset similarity condition” as known by skill artisan)
***Examiner’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, pars. [0049-53].
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Vadon would have provided Hou, Valliani, Yoshioka, and West with the above indicated limitations for the benefit of performing association between search query/keywords=information and categories (e.g., news category in the digital library) based on the correlative=similarity analysis (Vadon: Abstract, figs. 2 element 70, and fig. 3 elements 84, 86, and 90-92, pars. [0034]).

fig. 2 element 70, pars. [0029, 36, and 41] e.g., “a correlation score is calculated for each (popular string, item category” which presents a degree of similarity between the information and the category and [0083] “degree of similarity”; and further pars. [0034] e.g., “a category of news or journal articles”, [0026] e.g., “database… of the web site (…, digital library”.)=a resource category library) comprises: 
obtaining a keyword of the news information according to at least one type of information in a body, a title, and comment information of the news information; (Valliani: figs. 239-4 as shown the obtaining/acquiring the at least keyword of the news information according to in a title, e.g., “OBAMA, BERNANKE DISCUSS U.S. ECONOMIC”, “OIL PRICES DIP”, etc.; and Vadon: par. [0018], e.g., “search query”, “search terms”, “keywords”… title, abstract, reviews, etc.”)
performing word segmentation on each resource category to obtain a respective keyword for each resource category; (Vadon: pars. [0028] discloses “data … may be divided into segments…”) and 
calculating the respective degree of similarity between the news information and each resource category based on the keyword of the news information and the respective keyword of each resource category (fig. 2 element 70, pars. [0029, 36, and 41] e.g., “a correlation score is calculated for each (popular string, item category” which presents a degree of similarity between the information and the category and [0083] “degree of similarity”; and further pars. [0034] e.g., “a category of news or journal articles”).  
xaminer’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, pars. [0060 and 64-65, 72 and 74].

Regarding claim 7, Valliani and Vadon teaches: wherein obtaining the target news information that matches the target resource category (Valliani: figs. 2-4 as explained above disclosed the selected news information, e.g., title, summary/body having keywords/texts/words match the category/categories) comprises: 
calculating a degree of similarity between each piece of news information in a news corpus and the target resource category (Valliani: again figs. 2-4 as shown the news information in a news corpus at element 212 “Top Stories” as known by a skilled artisan, fig. 5 as further shown the news corpus as well; and Vadon: see again fig. 2 element 70, pars. [0029, 36, and 41] e.g., “a correlation score is calculated for each (popular string, item category” which presents a degree of similarity between the information and the category and [0083] “degree of similarity”; and further pars. [0034] e.g., “a category of news or journal articles”); and 
obtaining a piece of news information having a degree of similarity with the target resource category satisfying a second preset similarity condition to serve as the target news information (pars. [0036, 41] as explained above, and par. [0070] e.g., “the correlation score” interpreted as degree of similarity, and “condition is satisfied:…. Threshold” interpreted as the “preset similarity condition” as known by skill artisan).
***Examiner’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, pars. [0075, 77-78].


Regarding claim 8, Valliani and Vadon teach: “performing word segmentation on the target resource category to obtain a keyword of the target resource category;” (Vadon: pars. [0028] discloses “data … may be divided into segments…”) and 
“for each piece of news information, obtaining a keyword of the respective piece of news information based on at least one type of information in a body, a title, and comment information of the respective piece of news information,” (Valliani: figs. 239-4 as shown the obtaining/acquiring the at least keyword of the news information according to in a title, e.g., “OBAMA, BERNANKE DISCUSS U.S. ECONOMIC”, “OIL PRICES DIP”, etc.; and Vadon: par. [0018], e.g., “search query”, “search terms”, “keywords”… title, abstract, reviews, etc.”) and 
“calculating a degree of similarity between the respective piece of news information and the target resource category based on the keyword of the respective piece of news information and the keyword of the target resource category.” (Vadon: see again fig. 2 element 70, pars. [0029, 36, and 41] e.g., “a correlation score is calculated for each (popular string, item category” which presents a degree of similarity between the information and the category and [0083] “degree of similarity”; and further pars. [0034] e.g., “a category of news or journal articles”)
***Examiner’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, par. [0079].

Regarding claim 19, Vadon teaches:  wherein the target resource category comprises a product category, and the network resources comprises one or more products under the product category. (pars. [0016] discloses the category of physical products and digital products, and the product(s) under the product category/categories)

Regarding claim 20, Valliani, Yoshioka and West teach: wherein the preset requirement (Chen: pars. [0076] “preset condition” interpreted as present requirement”, [0130, 170, and 245] “preset time period”) comprises at least one of a degree of popularity being greater than a specified popularity threshold (Tong: col. 13, lines 44-49: “The degree of relative popularity”), or a time of occurrence being later than a specified time. (West: par. [0119] e.g., “a time of their occurrence” and “a time other than (generally later than) the originally scheduled time” presents a specified time)
***Examiner’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, par. [0055], e.g., “recent” news.  Since the claim recites optional language, e.g., “at least one of…., or…”, examiner has a right to choose one the listed limitation for examining.
Claims 10-11, 14-16 are rejected in the analysis of above claims 1 and 3-4; and therefore, the claims are rejected on that basis.
Claims 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hou, Valliani, Yoshioka, West, and Vadon, and further in view of Chen et al., US Pub. No. 20160014482 (hereinafter as “D.Chen”).
Regarding claim 5, the claim is rejected by the same reasons set forth above to claims 1-4.  However, Hou, Valliani, Yoshioka, West, and Vadon do not explicitly teach: “performing keyword extraction on the at least one type of information in the body, the title and the comment information of the news information to obtain at least one of body keywords, title keywords, and comment keywords; and combining and de-duplicating the at least one of the body keywords, the title keywords, and the comment keywords to obtain the keyword of the news information.”
In the same field of endeavor (i.e., data processing), D.Chen teaches:
 performing keyword extraction on the at least one type of information in the body, the title and the comment information of the news information to obtain at least one of body keywords, title keywords, and comment keywords; (pars. [0125], e.g., “text extraction processes”… to detect and recognize letters forming “words”=keywords, [0135] disclosed the annotated the set of news video segments and index being generated using the “keywords extracted”, e.g., “”Barack Obama” within the content of the “technology” category”, wherein the content is interpreted as the body information having the title information as well, see figs. 8B-8C and 11; and fig. 14 elements 1402 “extract text from frame(s), 1404 identify keywords which is interpreted as the body/title keywords as claimed) and 
combining and de-duplicating the at least one of the body keywords, the title keywords, and the comment keywords to obtain the keyword of the news information (pars. [0129] “the text is filtered for “stop words” and a “stemming” process…” implement as de-duplicating keyword, [0172] wherein the “unique” keywords present the “de-duplicating keywords” as known by a skilled artisan, and “…the sentences containing the “unique” keywords occur can then be combined to provide a summary of the related video segments…”).
***Examiner’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, pars. [0063, and 65-66].
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of D.Chen would have provided Hou, Valliani, Yoshioka, West, and Vadon with the above indicated limitations for the benefit of identifying and indexing the keywords to the video segments to facilitate the retrieval of the news video in the search service efficiently (D.Chen: pars. [0005, and 125-129]).
Claims 12 and 17 are rejected in the analysis of above claim 5; and therefore, the claims are rejected on that basis.

Claims 6, 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou, Valliani, Yoshioka, West, Vadon, and D.Chen, and further in view of Chen et al., US Pub. No. 20130318101 (hereinafter as “Chen ‘101”).
Regarding claim 6, the claim is rejected by the same reasons set forth above to claims 1-5.  However, Hou, Valliani, Yoshioka, West, Vadon, and D.Chen do not explicitly teach: “obtaining a word vector of the keyword of the news information and a 
In the same field of endeavor (i.e., data processing), Chen ‘101 teaches: 
obtaining a word vector of the keyword of the news information and a word vector of the keyword of each resource category; (fig. 1G element 2342 via first and second vectors; par. [0023] e.g., product words and product categories, [0025] product information interpreted as the news information, and [0035] “Product information is generally structured information”  having structured text such as “a title, a summary and a description”, and [0059-64] disclosed obtaining a word vector of the product words); and 
calculating the respective degree of similarity between the news information and each resource category based on the word vector of the keyword of the news information and the word vector of the keyword of each resource category. (figs. 1G element 2342 and 1I, elements 2382-2384 wherein the “linearly weight correlations” interpreted as the degree of similarity based on the word vector as known by a skilled artisan, and par. [0066] wherein correlation=similarities) 
***Examiner’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, pars. [0067 and 74-76].
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Chen ‘101 would have pars. [0059-67]).

Regarding claim 9, the claim is rejected by the same reasons set forth above to claim 1 and 7-8. However, Hou, Valliani, Yoshioka, West, Vadon, D.Chen do not explicitly teach the limitation in claim 9.
In the same field of endeavor (i.e., data processing), Chen ‘101 teaches: “obtaining a word vector of the keyword of the respective piece of news information and a vector of the keyword of the target resource category;” (fig. 1G element 2342 via first and second vectors; par. [0023] e.g., product words and product categories, [0025] product information interpreted as the news information, and [0035] “Product information is generally structured information”  having structured text such as “a title, a summary and a description”, and [0059-64] disclosed obtaining a word vector of the product words) and “calculating the degree of similarity between the respective piece of news information and the target resource category based on the word vector of the keyword of the respective piece of news information and the word vector of the keyword of the target resource category.” (figs. 1G element 2342 and 1I, elements 2382-2384 wherein the “linearly weight correlations” interpreted as the degree of similarity based on the word vector as known by a skilled artisan, and par. [0066] wherein correlation=similarities) 
***Examiner’s note: the claim limitation(s) is/are defined/disclosed in the Applicant’s specification, pars. [0081-84].
pars. [0059-67]).
Claims 13 and 18 are rejected in the analysis of above claims 6 and 9; and therefore, the claims are rejected on that basis.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 112, the rejections have been withdrawn in view of amendments to the claims.
Referring to claim rejections under 35 U.S.C. 101, Applicant’s arguments that the amended limitations in claims 1, 10, and 14 are added as practical application such that, together with other claim limitations, the claims are not directed to an abstract idea (see Remarks, pages 13-19).  Examiner is not persuaded because the newly amended limitations are additional elements that are the generic computing function(s) being used to obtaining the news information, which does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. These limitations are mere data gathering, e.g., a preset requirement (a degree of popularity being greater than or less than a specified threshold, and a time of occurrence being later than a specified time), a preset capturing period which can be set/preset by user or from user (i.e., human obtaining target news information … by capturing new information meeting a preset requirement from a network platform according to a preset capturing period… comprising a degree of popularity being greater than a specified popularity threshold, and a time of occurrence being later than a specified time” having at least a processor/memory (in claim 10 and claim 14) in “processing” the “network resource” from “a network platform” according to the preset capturing period which does not amount to significantly more than mere instructions/ functions to apply the exception using a generic computer components (e.g., a processor and/or a memory) that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field, because the determining a target resource category and capturing the news information as receiving and transmitting data over network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the amended limitations as an ordered combination with other limitations in claims 1, 10, and 14 is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Therefore, the rejections are still maintained because the amended limitations are not significantly more than the abstract idea.
Referring to claim rejections under 35 U.S.C. 103, the Applicant’s arguments to claim 1 (same as to claims 10 and 14) based on the amended limitations (Remarks, pages 21-23) have been fully considered, but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169